Opinion filed May 14, 2015




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-15-00095-CR
                                 ___________

                JESUS DANIEL HERNANDEZ, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR37498


                     MEMORANDUM OPINION
      The documents on file in this case reflect that Jesus Daniel Hernandez,
Appellant, was convicted in October 2013 for the offense of possession of a
controlled substance in a correctional facility. Appellant filed a notice of appeal on
April 20, 2015, from the trial court’s January 22, 2015 order denying Appellant’s
request for additional credit for time that Appellant claims to have spent in jail in
this cause. We dismiss the appeal.
      This court wrote Appellant on April 23, 2015, and informed him that it did
not appear that we had jurisdiction in this appeal. We requested that Appellant
respond and show grounds to continue the appeal. Appellant has filed a response
but has not shown grounds upon which this appeal may be continued. The order
from which Appellant attempts to appeal is not an appealable order. See Ex parte
Forooghi, 185 S.W.3d 498 (Tex. Crim. App. 2006); Ex parte Ybarra, 149 S.W.3d
147 (Tex. Crim. App. 2004); Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco
2002, pet. ref’d). Consequently, we have no jurisdiction to entertain the appeal.
      This appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


May 14, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2